DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on August 5, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 objected to because of the following informalities:
Examiner suggests amending line 15 of claim 11 to read “to perform[[s]] a first write”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igahara et al. (Pub. No. US 2019/0095116).

Claim 1:
Igahara et al. disclose a storage device comprising: 
a non-volatile memory including a first memory block and a second memory block different from the first memory block [fig. 1; par. 0076 – “The memory cell array of NAND flash memory 5 includes blocks BO to B(m-1). Each of the blocks BO to B(m-1) includes pages (here, pages PO to P(n-1)). The blocks BO to B(m-1) each function as a minimum erase unit. A block may be referred to as an erase block or a physical block.”]; and 
a memory controller configured to, 
receive, from a host, a first write mode command corresponding to the first memory block and a second write mode command corresponding to the second memory block [pars. 0187, 0190 – The host may set rules that designate a write mode for LBAs. (“The host 2 sets, acquires, and deletes each rule by transferring a set command, an acquisition command, and a delete command to the SSD 3, respectively.” … “The mode switch module 121 adds a new entry in the LBA range--write mode table 371 in accordance with a set command of the rule (2) and deletes a corresponding entry from the LEA range-write mode table 371 in accordance with a delete command of the rule (2). Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)], 
control the first memory block to perform a first write operation according to the first write mode command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)], and 
control the second memory block to perform a second write operation according to the second write mode command, both the first write operation and the second write operation being sequential write operations [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. A subsequent write command may target a different LBA range. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 3 (as applied to claim 1 above):
Igahara et al. disclose, wherein the memory controller is configured to: 
control the first memory block to perform the first write operation according to a single-level cell write mode [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be SLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)]; and 
control the second memory block to perform the second write operation according to a multiple level cell write mode [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be MLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)].

Claim 4 (as applied to claim 3 above):
Igahara et al. disclose, 
wherein the multiple level cell write mode includes a multi-level cell write mode, a triple-level cell write mode, or a quadruple-level cell write mode [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be MLC, TLC, or QLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)].

Claim 5 (as applied to claim 1 above):
Igahara et al. disclose, wherein the memory controller is configured to: 
receive a first write command after receiving the first write mode command, the first write command including temporary write mode data corresponding to the first memory block [figs. 13, 14, 26, 33; pars. 0118-0120, 0180, 0246- Write commands are received and the data is stored according to the rule. The data may be stored in a different mode as a result of a garbage collection operation, and as such, the initial storage may be viewed as a temporary mode. Alternatively, data is buffered until a write unit according to the write mode is accumulated in the write buffer, and as such, is temporarily stored in the write buffer. (“Furthermore, the mode switch module 121 is configured to switch, in a garbage collection operation, a write mode to write data to the NANO flash memory 5 to a mode in which more bits are stored per memory cell based on any index or any factor.” … “Furthermore, as shown in FIG. 14, the mode switch module 121 may be configured to switch, in a garbage collection operation, a write mode to write data to the NAND flash memory 5 to a mode in which fewer bits are stored per memory cell based on any index or any factor.” … “Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; and 
control the first memory block to perform a third write operation according to the first write command and the temporary write mode data [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 6 (as applied to claim 5 above):
Igahara et al. disclose, wherein the memory controller is configured to: 
receive a write mode reset command corresponding to the first memory block after receiving the first write command [fig. 15; pars. 0094, 0097, 0121 – Garbage collection is performed. (“The block management includes, for example, management of bad block (i.e., defective block), wear leveling, and garbage collection.”)]; and 
control the first memory block to perform another write operation according to the first write mode command after receiving the write mode reset command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 7 (as applied to claim 1 above):
Igahara et al. disclose, 
wherein the memory controller is configured to perform a wear leveling operation in the same memory block unit as the first memory block and the second memory block [fig. 15; pars. 0094, 0097, 0121 – “The block management includes, for example, management of bad block (i.e., defective block), wear leveling, and garbage collection.”].

Claim 8 (as applied to claim 1 above):
Igahara et al. disclose, wherein 
the first memory block stores first write mode data based on the first write mode command [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be SLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)]; and 
the second memory block stores second write mode data based on the second write mode command [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be MLC, TLC, or QLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)].

Claim 10 (as applied to claim 8 above):
Igahara et al. disclose, wherein the memory controller is configured to: 
receive a first write command after receiving the first write mode command, the first write command including temporary write mode data corresponding to the first memory block [figs. 13, 14, 26, 33; pars. 0118-0120, 0180, 0246 - Write commands are received and the data is stored according to the rule. The data may be stored in a different mode as a result of a garbage collection operation, and as such, the initial storage may be viewed as a temporary mode. Alternatively, data is buffered until a write unit according to the write mode is accumulated in the write buffer, and as such, is temporarily stored in the write buffer. (“Furthermore, the mode switch module 121 is configured to switch, in a garbage collection operation, a write mode to write data to the NANO flash memory 5 to a mode in which more bits are stored per memory cell based on any index or any factor.” … “Furthermore, as shown in FIG. 14, the mode switch module 121 may be configured to switch, in a garbage collection operation, a write mode to write data to the NAND flash memory 5 to a mode in which fewer bits are stored per memory cell based on any index or any factor.” … “Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; and 
control the first memory block to store the first write mode data and the temporary write mode data in response to receiving the first write command [figs. 13, 14, 26, 33; pars. 0118-0120, 0180, 0246 - The data is stored (“Furthermore, the mode switch module 121 is configured to switch, in a garbage collection operation, a write mode to write data to the NANO flash memory 5 to a mode in which more bits are stored per memory cell based on any index or any factor.” … “Furthermore, as shown in FIG. 14, the mode switch module 121 may be configured to switch, in a garbage collection operation, a write mode to write data to the NAND flash memory 5 to a mode in which fewer bits are stored per memory cell based on any index or any factor.” … “Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 11:
An electronic system comprising: 
a non-volatile memory including a first memory block and a second memory block [fig. 1; par. 0076 – “The memory cell array of NAND flash memory 5 includes blocks BO to B(m-1). Each of the blocks BO to B(m-1) includes pages (here, pages PO to P(n-1)). The blocks BO to B(m-1) each function as a minimum erase unit. A block may be referred to as an erase block or a physical block.”]; 
a host including a file system having a first zone and a second zone, the first zone corresponding to the first memory block, and the second zone corresponding to the second memory block, the host configured to [fig. 1; par. 0094 – Host has logical address ranges. (“The logical address is an address used by the host 2 for addressing the SSD 3. As a logical address, for example, a logical block address (LBA) may be used.”)], 
provide a first write mode command corresponding to the first memory block to a memory controller [pars. 0187, 0190 – The host may set rules that designate a write mode for LBAs. (“The host 2 sets, acquires, and deletes each rule by transferring a set command, an acquisition command, and a delete command to the SSD 3, respectively.” … “The mode switch module 121 adds a new entry in the LBA range--write mode table 371 in accordance with a set command of the rule (2) and deletes a corresponding entry from the LEA range-write mode table 371 in accordance with a delete command of the rule (2). Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)], 
provide a second write mode command corresponding to the second memory block to the memory controller [pars. 0187, 0190 – The host may set rules that designate a write mode for LBAs. (“The host 2 sets, acquires, and deletes each rule by transferring a set command, an acquisition command, and a delete command to the SSD 3, respectively.” … “The mode switch module 121 adds a new entry in the LBA range--write mode table 371 in accordance with a set command of the rule (2) and deletes a corresponding entry from the LEA range-write mode table 371 in accordance with a delete command of the rule (2). Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)], 
provide a first write command corresponding to the first zone to the memory controller [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)], and 
provide a second write command corresponding to the second zone to the memory controller [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; and 
the memory controller configured to, 
control the first memory block to performs a first write operation according to the first write command and the first write mode command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)], and 
control the second memory block to perform a second write operation according to the second write command and the second write mode command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 15 (as applied to claim 11 above):
Igahara et al. disclose, 
wherein both the first write operation and the second write operation are sequential write operations [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. A subsequent write command may target a different LBA range. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 16 (as applied to claim 11 above):
Igahara et al. disclose, 
wherein the memory controller is configured to perform a wear leveling operation in the same memory block unit as the first memory block and the second memory block [fig. 15; pars. 0094, 0097, 0121 – “The block management includes, for example, management of bad block (i.e., defective block), wear leveling, and garbage collection.”].

Claim 17 (as applied to claim 11 above):
Igahara et al. disclose, wherein the memory controller is configured to: 
receive a third write command after receiving the first write mode command, the third write command including temporary write mode data corresponding to the first memory block [figs. 13, 14, 26, 33; pars. 0118-0120, 0180, 0246 - Write commands are received and the data is stored according to the rule. The data may be stored in a different mode as a result of a garbage collection operation, and as such, the initial storage may be viewed as a temporary mode. Alternatively, data is buffered until a write unit according to the write mode is accumulated in the write buffer, and as such, is temporarily stored in the write buffer. (“Furthermore, the mode switch module 121 is configured to switch, in a garbage collection operation, a write mode to write data to the NANO flash memory 5 to a mode in which more bits are stored per memory cell based on any index or any factor.” … “Furthermore, as shown in FIG. 14, the mode switch module 121 may be configured to switch, in a garbage collection operation, a write mode to write data to the NAND flash memory 5 to a mode in which fewer bits are stored per memory cell based on any index or any factor.” … “Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; and 
control the first memory block to perform a third write operation according to the third write command and the temporary write mode data in response to receiving the third write command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 18:
A method of operating a storage device, the method comprising: 
receiving a first write mode command corresponding to a first memory block, the first memory block corresponding to a first zone in a file system [pars. 0187, 0190 – The host may set rules that designate a write mode for LBAs. (“The host 2 sets, acquires, and deletes each rule by transferring a set command, an acquisition command, and a delete command to the SSD 3, respectively.” … “The mode switch module 121 adds a new entry in the LBA range--write mode table 371 in accordance with a set command of the rule (2) and deletes a corresponding entry from the LEA range-write mode table 371 in accordance with a delete command of the rule (2). Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)]; 
receiving a second write mode command corresponding to a second memory block, the second memory block corresponding to a second zone in the file system, and the second zone being different from the first zone [pars. 0187, 0190 – The host may set rules that designate a write mode for LBAs. (“The host 2 sets, acquires, and deletes each rule by transferring a set command, an acquisition command, and a delete command to the SSD 3, respectively.” … “The mode switch module 121 adds a new entry in the LBA range--write mode table 371 in accordance with a set command of the rule (2) and deletes a corresponding entry from the LEA range-write mode table 371 in accordance with a delete command of the rule (2). Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)]; 
receiving a first write command corresponding to the first zone [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; 
performing a first write operation on the first memory block according to the first write command and the first write mode command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; 
receiving a second write command corresponding to the second zone [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; and 
performing a second write operation on the second memory block according to the second write command and the second write mode command, both the first write operation and the second write operation being sequential write operations [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. A subsequent write command may target a different LBA range. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 19 (as applied to claim 18 above):
the method of claim 18, further comprising: 
receiving a third write command after the receiving the first write mode command, the third write command including temporary write mode data corresponding to the first memory block [figs. 13, 14, 26, 33; pars. 0118-0120, 0180, 0246 - Write commands are received and the data is stored according to the rule. The data may be stored in a different mode as a result of a garbage collection operation, and as such, the initial storage may be viewed as a temporary mode. Alternatively, data is buffered until a write unit according to the write mode is accumulated in the write buffer, and as such, is temporarily stored in the write buffer. (“Furthermore, the mode switch module 121 is configured to switch, in a garbage collection operation, a write mode to write data to the NANO flash memory 5 to a mode in which more bits are stored per memory cell based on any index or any factor.” … “Furthermore, as shown in FIG. 14, the mode switch module 121 may be configured to switch, in a garbage collection operation, a write mode to write data to the NAND flash memory 5 to a mode in which fewer bits are stored per memory cell based on any index or any factor.” … “Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)]; and 
performing a third write operation according to the third write command and the temporary write mode data [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 20 (as applied to claim 19 above):
Igahara et al. disclose the method, further comprising: 
receiving a write mode reset command corresponding to the first memory block after the receiving the third write command [fig. 15; pars. 0094, 0097, 0121 – Garbage collection is performed. (“The block management includes, for example, management of bad block (i.e., defective block), wear leveling, and garbage collection.”)]; and 
performing another a write operation on the first memory block according to the first write mode command in response to the receiving the write mode reset command [fig. 33; pars. 0246- Write commands are received and the data is stored according to the rule. (“Note that the host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range.” … “If the logical address designated by the write command is included in the logical address range associated with a write mode by the host 2 (Yes in step S402), the process branches in accordance with a write mode designated by the host 2 for the logical address range (step S403).” … “As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (Pub. No. US 2019/0095116) as applied to claims 1, 8, and 11 above, respectively, and further in view of Kuzmin et al. (Pub. No. US 2014/0215129).

Claim 2 (as applied to claim 1 above):
Igahara et al. disclose all the limitations above but do not specifically disclose,
wherein the memory controller is not configured to perform garbage collection.
In the same field of endeavor, Kuzmin et al. disclose:
wherein the memory controller is not configured to perform garbage collection [par. 0136 – The host, rather than the device controller, may perform garbage collection. (“In a host-owned garbage collection process, generally designated 1101 in FIG. 11A, the host can assume full control and responsibility for garbage collection, including released space accounting, candidate unit selection, and relocation of valid (active) data.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include host-owned garbage collection, as taught by Kuzmin et al., in order to reduce performance penalties and associated overhead of controller-owned garbage collection.

Claim 9 (as applied to claim 8 above):
Igahara et al. disclose all the limitations above but do not specifically disclose, 
wherein the memory controller is configured to: 
receive a report command from the host; and 
control the non-volatile memory to read the first write mode data and the second write mode data in response to receiving the report command.
In the same field of endeavor, Kuzmin et al. disclose:
wherein the memory controller is configured to: 
receive a report command from the host [par. 0106 – The host requests a list of candidate units. (“Where the host immediately needs free space, it can issue a synchronous command to the memory controller, for example, requiring a listing of units where page utilization falls below a specific threshold (e.g., any EU where released page space is greater than a threshold, e.g., 50% of an EU's capacity). Many choices of metric are possible, and in some embodiments, complex conditions can be evaluated (e.g., EUs where more than 50% of pages are released, but where less than 10% of space is currently available). In response to such a command, the memory controller returns a listing of EUs (or logical units), sorted by any desired priority scheme ( e.g., by lowest amount of wear).”)]; and 
control the non-volatile memory to read the first write mode data and the second write mode data in response to receiving the report command [par. 0106 – The controller returns a list of candidate units. (“Where the host immediately needs free space, it can issue a synchronous command to the memory controller, for example, requiring a listing of units where page utilization falls below a specific threshold (e.g., any EU where released page space is greater than a threshold, e.g., 50% of an EU's capacity). Many choices of metric are possible, and in some embodiments, complex conditions can be evaluated (e.g., EUs where more than 50% of pages are released, but where less than 10% of space is currently available). In response to such a command, the memory controller returns a listing of EUs (or logical units), sorted by any desired priority scheme (e.g., by lowest amount of wear).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include host-owned or shared garbage collection, as taught by Kuzmin et al., in order to reduce performance penalties and associated overhead of controller-owned garbage collection. 

Claim 12 (as applied to claim 11 above):
Igahara et al. disclose all the limitations above but do not specifically disclose, 
wherein the memory controller is not configured to perform garbage collection.
In the same field of endeavor, Kuzmin et al. disclose:
wherein the memory controller is not configured to perform garbage collection [par. 0136 – The host, rather than the device controller, may perform garbage collection. (“In a host-owned garbage collection process, generally designated 1101 in FIG. 11A, the host can assume full control and responsibility for garbage collection, including released space accounting, candidate unit selection, and relocation of valid (active) data.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include host-owned garbage collection, as taught by Kuzmin et al., in order to reduce performance penalties and associated overhead of controller-owned garbage collection.

Claim 13 (as applied to claim 12 above):
Igahara et al. disclose, 
wherein the host is configured to perform the garbage collection from the first zone to the second zone [figs. 13, 14; pars. 0118-0120 - The data may be stored in a different mode as a result of a garbage collection operation. As discussed above, Kuzmin et al. disclose that the hos may control garbage collection. (“Furthermore, the mode switch module 121 is configured to switch, in a garbage collection operation, a write mode to write data to the NANO flash memory 5 to a mode in which more bits are stored per memory cell based on any index or any factor.” … “Furthermore, as shown in FIG. 14, the mode switch module 121 may be configured to switch, in a garbage collection operation, a write mode to write data to the NAND flash memory 5 to a mode in which fewer bits are stored per memory cell based on any index or any factor.”].

Claim 14 (as applied to claim 13 above):
Igahara et al. disclose, wherein the memory controller is configured to: 
control the first memory block to perform the first write operation according to a single-level cell write mode [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be SLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)]; and 
control the second memory block to perform the second write operation according to a multiple level cell write mode [figs. 8, 33; pars. 0187, 0246-0253 – Data is written according to the write mode, which may be MLC, TLC, or QLC. (“A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



13 August 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139